Citation Nr: 1446949	
Decision Date: 10/23/14    Archive Date: 10/30/14

DOCKET NO.  10-33 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to nonservice-connected pension benefits.


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had service from June 1988 to November 1988, January 1992 to March 1992, and from September 1992 to April 1993. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2009 and October 2011 decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

These appeals have been processed using the Veterans Benefits Management System electronic claims processing system.  As such, consideration of the appeal has included review of all documents within the Virtual VA paperless claims processing system and the Veterans Benefits Management System.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Entitlement to Nonservice Connected Pension

The Veteran is seeking entitlement to nonservice-connected pension on the basis of unemployability to due nonservice-connected disorders.  Initially, the Board finds that because the Veteran had more than 90 days of active military, naval, or air service during Persian Gulf War, she meets the threshold service requirements of 38 C.F.R. § 3.3(3)(i) for Improved Pension.

Because she is less than 65 years of age, the primary remaining question is whether the Veteran meets the requirements of 38 C.F.R. § 3.3(a)(3)(vi)(B).  Namely, whether the Veteran is permanently and totally disabled from nonservice-connected disabilities not due to her own willfull misconduct.  This includes consideration of whether the Veteran is any of the following:

(1) A patient in a nursing home for long-term care because of disability; or 

(2) Disabled, as determined by the Commissioner of Social Security for purposes of any benefits administered by the Commissioner; or 

(3) Unemployable as a result of disability reasonably certain to continue throughout the life of the person; or 

(4) Suffering from: 

(i) Any disability which is sufficient to render it impossible for the average person to follow a substantially gainful occupation, but only if it is reasonably certain that such disability will continue throughout the life of the person; or 

(ii) Any disease or disorder determined by VA to be of such a nature or extent as to justify a determination that persons suffering from that disease or disorder are permanently and totally disabled.

In addition to the foregoing, veterans who are basically eligible for a total disability rating for pension based on unemployability, and who are unable to secure and follow a substantially gainful occupation by reason of disabilities which are likely to be permanent shall be rated as permanently and totally disabled, the schedular percentage requirements of 38 C.F.R. § 4.16 are applicable. 

In its adjudications of the matter, the RO has indicated that the Veteran's only nonservice connected disability for pension purposes is hypertension - a disorder to which the RO assigned a 10 percent rating for pension purposes.  The Board notes, however, that a "problem list" complied in September 2013 identified additional diagnosed nonservice-connected disorders including a bunion of the foot, diabetes mellitus, and hyperlipidemia.

The Board finds that additional development and examination must be undertaken in order to determine if the Veteran meets the schedular criteria under 38 C.F.R. § 4.17, and further to determine whether the Veteran's nonservice-connected disorders renderer her nonetheless unemployable.  See 38 C.F.R. § 4.17(b).

Finally, the Board finds that additional development is also needed in order to ascertain whether the Veteran meets the net worth and income requirements of 38 C.F.R. §§ 3.23 and 3.274, as required under 38 C.F.R. § 3.3(a)(v).  The most recent Improved Pension Eligibility Verification Report, submitted on a VA Form 21-0517, was received more than two years ago, in July 2012.  Based on her indication that she had received $10,000 income in 2011 and $7,400 in 2012, the RO determined that the Veteran was employed and therefore was not eligible for a nonservice-connected pension (see April 2014 supplemental statement of the case).  Given the age of the document, the Board finds than an effort should be made to assess the Veteran's current levels of net worth and annual income.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that she provide appropriate information regarding her levels of net worth and annual income since calendar year 2012.

2.  Schedule the Veteran for a VA pension examination by a physician to determine the nature, extent, and severity of each and every disability, to include, but not limited to any nonservice-connected hypertension, bunion, diabetes mellitus, and hyperlipidemia.  The purpose of the examination is to determine whether the nonservice-connected disabilities have caused this particular Veteran to be unemployable (due to factors other than substance abuse).  The examiner must record pertinent medical complaints, symptoms, clinical findings, and comment on the functional limitation, if any, caused by each of the Veteran's nonservice-connected disabilities.  

Following the examination, the examiner must prepare an opinion addressing whether the Veteran is permanently and totally disabled from the combined impact of her nonservice-connected disabilities (other than substance abuse).  Specifically, the examiner should address whether the appellant is:

(a) Unemployable as a result of a disability reasonably certain to continue throughout the life of the Veteran; or

(b) Suffering from any disability which is sufficient to render it impossible for the average person to follow a substantially gainful employment and such disability will continue throughout the life of the Veteran; or

(c) Suffering from any disease or disorder justifiably determined to render the Veteran permanently and totally disabled.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



